Citation Nr: 0516552	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to September 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

As an initial matter, the veteran's appointed service 
representative contended in the appellant's brief, that the 
RO failed to adjudicate a prior claim for service connection 
for tinnitus in August 1993.  A review of the veteran's 
claims file reveals that the RO granted service connection 
for bilateral hearing loss in June 1993.  Thereafter, the 
veteran perfected an appeal as to the initial rating 
assigned.  As part of his notice of disagreement, filed in 
August 1993, the veteran noted a history of ringing in the 
ears.  In February 1994, however, the appellant withdrew his 
then pending appeal.  As to the reported "open" claim for 
service connection, de novo review is being undertaken by the 
Board and was by the RO.  If service connection is ultimately 
granted, the above would go to a question of the assigned 
effective date.  Those allegations are, therefore, premature 
at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
tinnitus.  

A brief review of the veteran's service medical records 
reflects treatment for hearing loss.  In addition, they show 
treatment for earaches in 1981 and 1984, conjunctivitis in 
1983 and left ear pain in 1990 and 1991.

During a VA examination in November 1992, in connection with 
the veteran's then-pending claim for service connection for 
hearing loss, the appellant reported experiencing periodic 
tinnitus in the left ear since 1987.  He reported that the 
tinnitus was intermittent.  During an October 1995 VA 
audiology examination, the veteran reported that he had a 
recent episode of tinnitus in the right ear that lasted for a 
day and a half.  He also noted periodic tinnitus 3 to 4 times 
per year in the left ear.  

The veteran contends that he currently has tinnitus that is 
due to his military service.  In a statement submitted in 
April 2003, the veteran complained that he still had episodic 
tinnitus in the ears.  The Board notes that, 38 U.S.C.A. 
§ 5103A(d) provides that medical examinations are needed in 
cases where the evidence of record, to include all 
information and lay and medical evidence contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

In these matters, the veteran has not been afforded a current 
VA examination in connection with the claim.  Moreover, there 
is no competent medical evidence of record reflecting an 
opinion with respect to the etiology of the claimed 
disability.  For instance, it is not clear whether the 
pathology that resulted in hearing loss may have also caused 
tinnitus.  Medical assistance on this matter is needed.  
Accordingly, the Board finds that a VA examination is 
warranted.  

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  Historically, the record reflects that the veteran 
receives treatment through the Dorn VA Medical Center.  
However, records subsequent to September 1998 are not of 
record.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App.  611, 613 (1992).  The Board also points out that, 
under 38 C.F.R. § 3.159, efforts to obtain Federal records 
should continue until either the records are received or 
notification that further efforts to obtain such records 
would be futile is provided.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
outstanding treatment records, if any, 
for treatment for hearing loss, an ear 
condition, and tinnitus from the Dorn 
VAMC, following the procedures set forth 
in 38 C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for tinnitus 
since discharge from service.  If the 
veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  

3.  Thereafter, the veteran should be 
afforded a VA audiology examination to 
determine the severity and etiology of 
any tinnitus diagnosed.  The claims file 
must be made available to the physician 
for review in conjunction with the 
examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
tinnitus diagnosed is related to service.  
Specifically, it should be indicated 
whether the events that lead to service 
connection for hearing loss more likely 
than not also lead to the onset of 
tinnitus.  A complete rationale for any 
opinion expressed should be included in 
the report. 

4.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for tinnitus 
in light of all pertinent evidence (to 
include all that added to the claims file 
since the RO certified the appeal to the 
Board) and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



